Citation Nr: 1029184	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for an ultrasound in September 2006.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1970 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2007 of an Agency of 
Original Jurisdiction of the Department of Veterans Affairs.

In July 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.



FINDINGS OF FACT

1. The Veteran is service-connected for posttraumatic stress 
disorder, degenerative disc disease at L5-S1, and hemorrhoids and 
he has been assigned a total disability rating for compensation 
based upon individual unemployability.

2. The Veteran had an ultrasound of the prostate in advance of 
prostate surgery by a private urologist in September 2006.

3.  Payment or reimbursement of the cost of the private 
ultrasound was not authorized in advance by VA.

4.  It is not shown that a VA facility was unavailable to perform 
the ultrasound in September 2006.





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred in September 2006 are not met. 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The post-adjudication VCAA notice was provided by letters, dated 
in February 2007 and in May 2007.  The notice included the type 
of evidence needed to substantiate the claim, that is, medical 
treatment and services for a veteran who has a total and 
permanent disability resulting from a service-connected 
disability; the services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and, no VA or other Federal facilities were feasibly 
available and an attempt obtain prior VA authorization would not 
have been reasonable, sound, wise, or practicable.




As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim); and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA notice).

To the extent that the VCAA notice was provided after the initial 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the statement of the case, dated in 
August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the Veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the VCAA 
have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

In a rating decision in June 1999, the RO granted the Veteran a 
total disability rating for compensation based on individual 
unemployability.  The Veteran's service-connected disabilities 
are posttraumatic stress disorder, 70 percent disabling; 
degenerative disc disease at L5-S1, 60 percent disabling; and 
hemorrhoids, zero percent disabling.




In September 2006, the Veteran requested by phone authorization 
from VA to pay for a laser procedure for a prostate condition by 
a private urologist.  At that time, VA did not offer the laser 
procedure.  The Veteran was advised that such a request must be 
initiated by the VA urology department with approval required 
from the chief of staff prior to the commencement of fee-based 
treatment.  The Veteran understood at that time, he would have to 
pay or his private insurance would have to pay without VA 
authorization.  

The Veteran requested reimbursement for the laser procedure 
because the urologist told the Veteran he had a cyst in the 
prostate blocking urine flow.  As a result, the Veteran 
experienced increased discomfort urinating.  Before proceeding 
with the laser procedure, the Veteran told VA that the urologist 
needed various tests, including lab tests, chest x-ray, and EKG, 
which a VA physician ordered.  

In December 2006, VA received a invoice for payment from Urology 
Consults, P.C./ Dr. A.B. for an ultrasound in September 2006.

In January 2007, VA denied reimbursement for the ultrasound 
because the outpatient treatment was not pre-authorized and non-
emergent treatment required preauthorization by VA. 

The Veteran argues that as VA could not provide the laser 
procedure in September 2006 and he was in bad need of the surgery 
to correct his prostate problem VA should reimburse him for the 
ultrasound.  The Veteran did have a laser procedure in October 
2006 after being admitted to an emergency room and the Veteran 
has stated VA approved reimbursement for the treatment in October 
2006.

In February 2007, the VA declined to reconsider the denial of 
reimbursement for payment to the urologist for an ultrasound of 
an enlarged prostate because the September 2006 ultrasound was 
non-emergent and VA facilities were available. 




The Veteran argues on appeal that due to his pain the ultrasound 
in September 2006 was needed at the time he went to the private 
urologist because it was too long for him to wait until VA 
approved the laser procedure.  After the ultrasound, the Veteran 
states that he had surgery that was approved for reimbursement by 
VA.  

Governing Law and Regulations

For payment or reimbursement of medical expenses incurred at a 
non-VA facility for a service-connected disability a claimant 
must satisfy three conditions under 38 U.S.C.A. § 1728. 

There must be a showing that the care and services were rendered 
for any disability of a Veteran who has a total and permanent 
disability resulting from a service-connected disability; and the 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and, no VA or 
other Federal facilities were feasibly available and an attempt 
obtain prior VA authorization would not have been reasonable, 
sound, wise, or practicable.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.

All three statutory requirements must be met before the 
reimbursement may be authorized. 

Analysis

Under 38 C.F.R. § 17.120, implementing 38 U.S.C.A. § 1728, as the 
Veteran has total disability permanent in nature resulting from  
service-connected disabilities, the Veteran was qualified for 
payment or reimbursement of medical expenses for any nonservice-
connected disability if the condition was a medical emergency of 
such a nature that delay would have been hazardous to life or 
health; and, a VA facility was not feasibly available and an 
attempt to use them beforehand or obtain prior authorization for 
the services required would not have been reasonable, sound, 
wise, or practicable.

The Board finds that the evidence does not support a conclusion 
that all three elements of 38 C.F.R. § 17.120 have been 
established in order to reimburse the Veteran for the ultrasound.  
Whether or not the Veteran's prostate condition presented a 
medical emergency, there is no evidence or argument by the 
Veteran that a VA facility was unavailable to provide the 
ultrasound.  

As the governing law and regulations specifically outline under 
what circumstances reimbursement can be paid, and as all the 
statutory and regulatory criteria have not been met, the Board 
has no legal authority to grant the benefit sought.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for payment or reimbursement of 
unauthorized medical expenses for an ultrasound in September 2006 
at a non-VA facility under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement for unauthorized medical expenses for an 
ultrasound in September 2006 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


